Citation Nr: 0720003	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  06-27 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for recurrent 
subluxation of the right patella, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal, filed in August 2006, the veteran 
indicated that he wants a hearing at the RO before a Veterans 
Law Judge of the Board (Travel Board hearing).  Travel Board 
hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 
20.704(a) (2006).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

Schedule the veteran for a Travel Board 
hearing at the earliest opportunity.  
Notify him and his representative of 
the date, time, and location of the 
hearing.  Put a copy of this letter in 
his claims file. 

The purpose of this REMAND is to ensure the veteran is 
afforded due process of law. The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted. No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




